           Case 1:21-cv-01482-GHW Document 41 Filed 03/19/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK



 LIFE STYLE FUTON, INC., and EASY FIT, INC.,
                                                                Case No.: 1:21-cv-1482-GHW
                                   Plaintiffs,

                              v.

 EASYFIT SLIPCOVER, LTD., ILYASS ET TAHIRI,
 TUCOWS, INC., TUCOWS.COM CO., and
 CABREXA, LLC, and the domain names:
 www.easyfitcover.com, www.easyfitslipcover.com,
 and www.easyfitslipcover.co, in Rem.


                                   Defendants.



               DECLARATION OF ARIEL S. PEIKES IN SUPPORT OF
        PLAINTIFFS’ MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

I, Ariel S. Peikes, declare as follows:
         1.     I am an attorney for Plaintiffs Life Style Futon, Inc., and EasyFit, Inc., and am
admitted to practice before this Court.
         2.     I submit this declaration in support of Plaintiffs’ motion for entry of a preliminary
injunction.
         3.     On February 23, 2021, I emailed Defendant Ilyass Et Tahiri for the first time, at his
email address, ilyass.ettahiri.20@gmail.com, which he had previously used to communicate with
Plaintiffs’    Lead   Counsel,      Max      Moskowitz,   and   also   to   his   email    addresses:
contact@easyfitslipcover.com and contact@cabrexa.com. I sent to Mr. Et Tahiri copies of the
Court’s February 22nd Order (Dkt. No. 22) denying Plaintiff’s initial motion for entry of a
preliminary injunction and, also, Plaintiff’s renewed motion that was filed on February 23, with all
supporting documents. (Dkt. Nos. 23-28).
         4.     On March 5, 2021, I emailed Defendant Et Tahiri again, sending copies of
Plaintiffs’ filing of that date (Dkt. No. 32), which included Proof of Service of the Court’s entry of
the Order to Show Cause (Dkt. No. 31).


{02641158.1}
           Case 1:21-cv-01482-GHW Document 41 Filed 03/19/21 Page 2 of 2




         5.     On March 9, 2021, for the first time, I received email communication from
Defendant Et Tahiri. Attached hereto as Exhibits A and B are true and correct copies of the
emails that I received. Exhibit A is from the email addresses ilyassettahiri24@gmail.com, and
Exhibit B is from contact.us.forum@gmail.com. Together, the emails indicate that the web
domains easyfitslipcover.com and easyfitslipcover.co were “unlocked and eligible for transfer.”
However, because one of the emails showed this in screenshot captures (.png files), it is not clear
that Plaintiffs could actually initiate the “eligible” transfer. Since March 9, I have received no
further communications from Mr. Et Tahiri.
         6.     Attached hereto as Exhibit C is a true and accurate screen capture from the website
https://tucows.com/, at a section of the webpage titled “Our Services.” Advertised is a service
called “hover”, which includes “Retail solutions for domain names and mailboxes.” Id. Other
services advertised are “OpenSRS” (“Global reseller solutions for domain names and Internet
security services”), “enom” (including, “hosting, SSL certificates, e-mail services, and Website
building software”) and “epag” and “ascio”, which also purport to include domain reseller
services. Id.


I declare under penalty of perjury under the laws of the United States that the foregoing is true
and correct.
Executed in New York, NY, on March 19, 2021


s/ Ariel S. Peikes

Ariel S. Peikes
Attorney for Plaintiffs
Ostrolenk Faber LLP
845 Third Avenue, 8th Floor
New York, NY 10022
(212) 596-0509
apeikes@ostrolenk.com




{02641158.1}                                     2
